Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/6/2022 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No.: US 20200112917 A1) in view of Thangarasa et al. (Pub. No.: US 20200178172 A1), hereafter respectively referred to as Nam and Thangarasa.  
	In regard to Claim 1, Nam teaches A method, comprising: receiving, by the processor (UE 115-d, Para. 148, 183, FIGS. 8, 12), a configuration of at least one search space set of power saving signal (At 805, base station 105-c may transmit configuration signaling to UE 115-d. The configuration signaling may configure UE 115-d with a set of wakeup signal resource configurations.  Each wakeup signal resource configuration may include a set of one or more resource parameters.  Para. 148, FIG. 8).  
Nam teaches determining, by the processor, at least one monitoring occasion of the search space set (resource configuration parameters may include frequency resource information for a monitoring window, decoding parameter information, beam sweeping information, Para. 111.  UE 115-d may determine one or more resource parameters for monitoring for wakeup signals based on the indicated first wakeup signal resource configuration, Para. 148, FIG. 8) according to a starting point and a monitoring duration (resource configuration parameters may include time resource information (e.g., a start symbol index and a duration for a monitoring window), Para. 111).  
Nam teaches monitoring, by the processor, a power saving signal within the monitoring occasion (At 815, UE 115-d may operate according to a low power mode. For example, the UE 115-d may be “asleep”.  At 820, UE 115-d may monitor a wakeup signal resource for a wakeup signal transmission based on the first wakeup signal resource configuration.  Para. 150, FIG. 8).  
	Nam teaches determining, by the processor, whether to wake up from a power saving mode according to the power saving signal (UE 115-d may initiate a wakeup procedure at 830 based on detecting the wakeup signal, Para. 151, FIG. 8).  
Nam fails to teach transmitting, by a processor of an apparatus, a user equipment (UE) capability to a network node of a wireless network; receiving a configuration of one set of power saving signal configured by the network node in response to the UE capability.  
Thangarasa teaches transmitting, by a processor of an apparatus (processing circuitry 620, Para. 147, FIG. 8), a user equipment (UE) capability to a network node (network node 115 receives signaling from wireless device 110 that indicates a power saving capability of the wireless device 110, Para. 132-133, FIGS. 2-3, 6) of a wireless network (FIG. 3 illustrates a wireless network 100 for adaptively monitoring a DL control channel in DRX, Para. 65, FIG. 3).  
Thangarasa teaches receiving, by the processor, a configuration of one set (At step 408, network node 115 transmits a power configuration to the wireless device.  The configuration configures wireless device 110 to apply the at least one power saving signal for monitoring a downlink (DL) control channel during an On-duration of a DRX cycle, Para. 139, FIGS. 2-3, 6) of power saving signal (power saving signal, Para. 139, FIGS. 2-3, 6) configured by the network node in response to the UE capability (At step 406, network node 115 determines, based on the comparing of the configuration data to the at least one threshold, to configure the wireless device 110 to apply a power saving signal.  Network node 115 may select a WUS and/or a GTS based on the UE configuration data, Para. 138, FIGS. 2-3, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thangarasa with the teachings of Nam since Thangarasa provides a technique for a network node to configure an operation of a wireless device involving a power saving signal, which can be introduced into the system of Nam to permit a base station to gather necessary information concerning the operational capabilities of UEs, and to then calculate and provide related configurations to those UEs to ensure the most appropriate set of wakeup signal resource configurations based on the capabilities of the UEs.  


In regard to Claim 11, Nam teaches An apparatus (UE 115-d, Para. 148, 183, FIGS. 8, 12), comprising: a transceiver (transceiver 1220, Para. 183, FIG. 12) which, during operation, wirelessly communicates with a network node of a wireless network (base station 105-c, Para. 148, FIG. 8).  
Nam teaches a processor (processor 1240, Para. 183, FIG. 12) communicatively coupled to the transceiver (components may be in electronic communication via one or more buses (e.g., bus 1245), Para. 183, FIG. 12) such that, during operation, the processor performs operations comprising: receiving, via the transceiver, a configuration of at least one search space set of power saving signal (At 805, base station 105-c may transmit configuration signaling to UE 115-d. The configuration signaling may configure UE 115-d with a set of wakeup signal resource configurations.  Each wakeup signal resource configuration may include a set of one or more resource parameters.  Para. 148, FIG. 8).  
Nam teaches determining at least one monitoring occasion of the search space set (resource configuration parameters may include frequency resource information for a monitoring window, decoding parameter information, beam sweeping information, Para. 111.  UE 115-d may determine one or more resource parameters for monitoring for wakeup signals based on the indicated first wakeup signal resource configuration, Para. 148, FIG. 8) according to a starting point and a monitoring duration (resource configuration parameters may include time resource information (e.g., a start symbol index and a duration for a monitoring window), Para. 111).  
Nam teaches monitoring, via the transceiver, a power saving signal within the monitoring occasion (At 815, UE 115-d may operate according to a low power mode. For example, the UE 115-d may be “asleep”.  At 820, UE 115-d may monitor a wakeup signal resource for a wakeup signal transmission based on the first wakeup signal resource configuration.  Para. 150, FIG. 8).  
Nam teaches determining whether to wake up from a power saving mode according to the power saving signal (UE 115-d may initiate a wakeup procedure at 830 based on detecting the wakeup signal, Para. 151, FIG. 8).  
Nam fails to teach transmitting, via the transceiver, a user equipment (UE) capability to the network node; receiving a configuration of one set of power saving signal configured by the network node in response to the UE capability.  
Thangarasa teaches transmitting, via the transceiver (transceiver 610, Para. 147, FIG. 8), a user equipment (UE) capability to the network node (network node 115 receives signaling from wireless device 110 that indicates a power saving capability of the wireless device 110, Para. 132-133, FIGS. 2-3, 6).  
Thangarasa teaches receiving a configuration of one set (At step 408, network node 115 transmits a power configuration to the wireless device.  The configuration configures wireless device 110 to apply the at least one power saving signal for monitoring a downlink (DL) control channel during an On-duration of a DRX cycle, Para. 139, FIGS. 2-3, 6) of power saving signal (power saving signal, Para. 139, FIGS. 2-3, 6) configured by the network node in response to the UE capability (At step 406, network node 115 determines, based on the comparing of the configuration data to the at least one threshold, to configure the wireless device 110 to apply a power saving signal.  Network node 115 may select a WUS and/or a GTS based on the UE configuration data, Para. 138, FIGS. 2-3, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thangarasa with the teachings of Nam since Thangarasa provides a technique for a network node to configure an operation of a wireless device involving a power saving signal, which can be introduced into the system of Nam to permit a base station to gather necessary information concerning the operational capabilities of UEs, and to then calculate and provide related configurations to those UEs to ensure the most appropriate set of wakeup signal resource configurations based on the capabilities of the UEs.  


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (Pub. No.: US 20210410067 A1) in view of Thangarasa et al. (Pub. No.: US 20200178172 A1), hereafter respectively referred to as Miao and Thangarasa.  
	In regard to Claim 1, Miao teaches A method, comprising: receiving, by the processor (a terminal, including: a processor, Para. 211, FIG. 9), a configuration of at least one search space set of power saving signal (Step 401: obtaining configuration information of a wakeup signal monitoring window, Para. 134, FIG. 4).  
Miao teaches determining, by the processor, at least one monitoring occasion of the search space set according to a starting point (the foregoing wakeup signal monitoring window is dynamically indicated by preset signaling, the foregoing configuration information includes time-frequency location information of the wakeup signal monitoring window, Para. 137, FIG. 4) and a monitoring duration (in case that a monitoring period of the wakeup signal is long, such as greater than one slot, Para. 117.  At this point, time domain resources of one or more symbols are defined as a transmission window of the wakeup signal, Para. 117.  The foregoing configuration information further includes resource allocation information of a wakeup signal, Para. 137, FIG. 4).  
Miao teaches monitoring, by the processor, a power saving signal within the monitoring occasion (Step 402: performing wakeup signal detection processing in the wakeup signal monitoring window according to the configuration information, Para. 146, FIG. 4).  
Miao teaches determining, by the processor, whether to wake up from a power saving mode according to the power saving signal (Step 403: in case that a wakeup signal is detected in the wakeup signal monitoring window, entering a wakeup state from a non-wakeup state, Para. 148, FIG. 4).  
Nam fails to teach transmitting, by a processor of an apparatus, a user equipment (UE) capability to a network node of a wireless network; receiving a configuration of a set of power saving signal configured by the network node in response to the UE capability.  
Thangarasa teaches transmitting, by a processor of an apparatus (processing circuitry 620, Para. 147, FIG. 8), a user equipment (UE) capability to a network node (network node 115 receives signaling from wireless device 110 that indicates a power saving capability of the wireless device 110, Para. 132-133, FIGS. 2-3, 6) of a wireless network (FIG. 3 illustrates a wireless network 100 for adaptively monitoring a DL control channel in DRX, Para. 65, FIG. 3).  
Thangarasa teaches receiving, by the processor, a configuration of a set (At step 408, network node 115 transmits a power configuration to the wireless device.  The configuration configures wireless device 110 to apply the at least one power saving signal for monitoring a downlink (DL) control channel during an On-duration of a DRX cycle, Para. 139, FIGS. 2-3, 6) of power saving signal (power saving signal, Para. 139, FIGS. 2-3, 6) configured by the network node in response to the UE capability (At step 406, network node 115 determines, based on the comparing of the configuration data to the at least one threshold, to configure the wireless device 110 to apply a power saving signal.  Network node 115 may select a WUS and/or a GTS based on the UE configuration data, Para. 138, FIGS. 2-3, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thangarasa with the teachings of Miao since Thangarasa provides a technique for a network node to configure an operation of a wireless device involving a power saving signal, which can be introduced into the system of Miao to permit a base station to gather necessary information concerning the operational capabilities of UEs, and to then calculate and provide related configurations to those UEs to ensure the most appropriate set of wakeup signal resource configurations based on the capabilities of the UEs.  


In regard to Claim 11, Miao teaches An apparatus (a terminal, Para. 211, FIG. 9), comprising: a transceiver (transceiver 910, Para. 215, FIG. 9) which, during operation, wirelessly communicates with a network node of a wireless network (network device, Para. 135, FIG. 4).  
Miao teaches a processor (processor 900, Para. 215, FIG. 9) communicatively coupled to the transceiver (various circuits are linked together, Para. 215, FIG. 9) such that, during operation, the processor performs operations comprising: receiving, via the transceiver, a configuration of at least one search space set of power saving signal (Step 401: obtaining configuration information of a wakeup signal monitoring window, Para. 134, FIG. 4).  
Miao teaches determining at least one monitoring occasion of the search space set according to a starting point (the foregoing wakeup signal monitoring window is dynamically indicated by preset signaling, the foregoing configuration information includes time-frequency location information of the wakeup signal monitoring window, Para. 137, FIG. 4) and a monitoring duration (in case that a monitoring period of the wakeup signal is long, such as greater than one slot, Para. 117.  At this point, time domain resources of one or more symbols are defined as a transmission window of the wakeup signal, Para. 117.  The foregoing configuration information further includes resource allocation information of a wakeup signal, Para. 137, FIG. 4).  
Miao teaches monitoring, via the transceiver, a power saving signal within the monitoring occasion (Step 402: performing wakeup signal detection processing in the wakeup signal monitoring window according to the configuration information, Para. 146, FIG. 4).  
Miao teaches determining whether to wake up from a power saving mode according to the power saving signal (Step 403: in case that a wakeup signal is detected in the wakeup signal monitoring window, entering a wakeup state from a non-wakeup state, Para. 148, FIG. 4).  
Nam fails to teach transmitting, via the transceiver, a user equipment (UE) capability to the network node; receiving a configuration of one set of power saving signal configured by the network node in response to the UE capability.  
Thangarasa teaches transmitting, via the transceiver (transceiver 610, Para. 147, FIG. 8), a user equipment (UE) capability to the network node (network node 115 receives signaling from wireless device 110 that indicates a power saving capability of the wireless device 110, Para. 132-133, FIGS. 2-3, 6).  
Thangarasa teaches receiving a configuration of one set (At step 408, network node 115 transmits a power configuration to the wireless device.  The configuration configures wireless device 110 to apply the at least one power saving signal for monitoring a downlink (DL) control channel during an On-duration of a DRX cycle, Para. 139, FIGS. 2-3, 6) of power saving signal (power saving signal, Para. 139, FIGS. 2-3, 6) configured by the network node in response to the UE capability (At step 406, network node 115 determines, based on the comparing of the configuration data to the at least one threshold, to configure the wireless device 110 to apply a power saving signal.  Network node 115 may select a WUS and/or a GTS based on the UE configuration data, Para. 138, FIGS. 2-3, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thangarasa with the teachings of Miao since Thangarasa provides a technique for a network node to configure an operation of a wireless device involving a power saving signal, which can be introduced into the system of Miao to permit a base station to gather necessary information concerning the operational capabilities of UEs, and to then calculate and provide related configurations to those UEs to ensure the most appropriate set of wakeup signal resource configurations based on the capabilities of the UEs.  


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Thangarasa, and further in view of Lei et al. (Pub. No.: US 20180359777 A1), hereafter referred to as Lei.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nam teaches a monitoring occasion.  
Nam fails to teach the determining of the at least one monitoring occasion comprises determining a first monitoring occasion which is closest to the starting point but not prior to the starting point.  
	Lei teaches the determining of the at least one monitoring occasion comprises determining a first monitoring occasion which is closest to the starting point but not prior to the starting point (select 608 a TRU that reaches the earliest in time final checked detection slot (e.g., the TRU with a final checked detection slot that is closest to the beginning in time of the first period of time), Para. 177).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with the teachings of Nam since Lei provides a technique for determining when to start a process, which can be introduced into the system of Nam to ensure an optimal time to start monitoring signals with respect to resource configurations.  

In regard to Claim 12, as presented in the rejection of Claim 11, Nam teaches a monitoring occasion.  
Nam fails to teach, in determining the at least one monitoring occasion, the processor determines a first monitoring occasion which is closest to the starting point but not prior to the starting point.  
	Lei teaches, in determining the at least one monitoring occasion, the processor determines a first monitoring occasion which is closest to the starting point but not prior to the starting point (select 608 a TRU that reaches the earliest in time final checked detection slot (e.g., the TRU with a final checked detection slot that is closest to the beginning in time of the first period of time), Para. 177).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei with the teachings of Nam since Lei provides a technique for determining when to start a process, which can be introduced into the system of Nam to ensure an optimal time to start monitoring signals with respect to resource configurations.  


Claims 3-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Thangarasa, and further in view of Islam et al. (Pub. No.: US 20200037396 A1), hereafter referred to as Islam.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Nam teaches a starting point.  
Nam fails to teach the starting point comprises an offset value before a start of a discontinuous reception (DRX) on duration timer.  
Islam teaches the starting point comprises an offset value before a start of a discontinuous reception (DRX) on duration timer (WUS is monitored at an offset before when drx-onDurationTimer can start, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 4, as presented in the rejection of Claim 1, Nam teaches a monitoring occasion.  
Nam fails to teach the determining of the at least one monitoring occasion comprises determining a number of monitoring occasions to monitor according to the monitoring duration.  
Islam teaches the determining of the at least one monitoring occasion comprises determining a number of monitoring occasions to monitor according to the monitoring duration (DCI IE Block 150 may be used to indicate the index of new DRX parameters or configuration, which includes but not limited to be parameters related to the DRX cycle and PDCCH monitoring occasions, Para. 57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 5, as presented in the rejection of Claim 1, Nam teaches a monitoring occasion.  
Nam fails to teach the number of monitoring occasions comprises a first number of slots indicated by the monitoring duration starting from the starting point and prior to a start of a discontinuous reception (DRX) on duration timer.  
Islam teaches the number of monitoring occasions comprises a first number of slots indicated by the monitoring duration starting from the starting point and prior to a start of a discontinuous reception (DRX) on duration timer (a WUS basic sequence can be configured by network, it is transmitted in continuous RBs in time.  Some timing component, e.g., slot interval between the start slot of WUS occasion and the associated drx-onDuration.  Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 6, as presented in the rejection of Claim 1, Nam teaches a method.  
Nam fails to teach the monitoring duration comprises a monitoring window indicated by a higher layer parameter.  
Islam teaches the monitoring duration comprises a monitoring window indicated by a higher layer parameter (each WUS or GTS monitoring occasion configured by higher layers and corresponding UE behaviors, Para. 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 7, as presented in the rejection of Claim 1, Nam teaches a method.  
Nam fails to teach the at least one monitoring occasion comprised in the monitoring window comprises one or more than one period of the search space set.  
Islam teaches the at least one monitoring occasion comprised in the monitoring window comprises one or more than one period of the search space set (M PDCCH candidates can be predefined in the specification, e.g., the first M PDCCH candidates for the configured/predefined aggregation level for the configured search space set, Para. 163).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 13, as presented in the rejection of Claim 11, Nam teaches a starting point.  
Nam fails to teach the starting point comprises an offset value before a start of a discontinuous reception (DRX) on duration timer.  
Islam teaches the starting point comprises an offset value before a start of a discontinuous reception (DRX) on duration timer (WUS is monitored at an offset before when drx-onDurationTimer can start, Para. 62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 14, as presented in the rejection of Claim 11, Nam teaches a monitoring occasion.  
Nam fails to teach, in determining the at least one monitoring occasion, the processor determines a number of monitoring occasions to monitor according to the monitoring duration.  
Islam teaches, in determining the at least one monitoring occasion, the processor determines a number of monitoring occasions to monitor according to the monitoring duration (DCI IE Block 150 may be used to indicate the index of new DRX parameters or configuration, which includes but not limited to be parameters related to the DRX cycle and PDCCH monitoring occasions, Para. 57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 15, as presented in the rejection of Claim 11, Nam teaches a monitoring occasion.  
Nam fails to teach the number of monitoring occasions comprises a first number of slots indicated by the monitoring duration starting from the starting point and prior to a start of a discontinuous reception (DRX) on duration timer.  
Islam teaches the number of monitoring occasions comprises a first number of slots indicated by the monitoring duration starting from the starting point and prior to a start of a discontinuous reception (DRX) on duration timer (a WUS basic sequence can be configured by network, it is transmitted in continuous RBs in time.  Some timing component, e.g., slot interval between the start slot of WUS occasion and the associated drx-onDuration.  Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 16, as presented in the rejection of Claim 11, Nam teaches an apparatus.  
Nam fails to teach the monitoring duration comprises a monitoring window indicated by a higher layer parameter.  
Islam teaches the monitoring duration comprises a monitoring window indicated by a higher layer parameter (each WUS or GTS monitoring occasion configured by higher layers and corresponding UE behaviors, Para. 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  

In regard to Claim 17, as presented in the rejection of Claim 11, Nam teaches an apparatus.  
Nam fails to teach the at least one monitoring occasion comprised in the monitoring window comprises one or more than one period of the search space set.  
Islam teaches the at least one monitoring occasion comprised in the monitoring window comprises one or more than one period of the search space set (M PDCCH candidates can be predefined in the specification, e.g., the first M PDCCH candidates for the configured/predefined aggregation level for the configured search space set, Para. 163).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Nam since Islam provides a technique for a monitoring process with respect to DRX, which can be introduced into the system of Nam to ensure appropriate monitoring to be performed with respect to devices utilizing DRX for energy savings.  


Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Thangarasa, and further in view of Zhou et al. (Pub. No.: US 20200100179 A1), hereafter referred to as Zhou.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Nam teaches a processor.  
Nam fails to teach transmitting, by the processor, a required number of slots prior to a beginning of a slot where a discontinuous reception (DRX) on duration timer is started to the network node.  
Zhou teaches transmitting, by the processor, a required number of slots prior to a beginning of a slot where a discontinuous reception (DRX) on duration timer is started to the network node (In FIG. 27A, a base station may send (e.g., transmit) one or more messages 2702 (e.g., RRC messages) comprising parameters of a wake-up duration 2704 (or a power saving duration), to a wireless device. The wake-up duration may be a number of slots (or symbols) before a DRX On duration 2706 of a DRX cycle.  Para. 282).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    

In regard to Claim 9, as presented in the rejection of Claim 1, Nam teaches a processor.  
Nam fails to teach cancelling, by the processor, the monitoring of the power saving signal within the required number of slots.  
Zhou teaches cancelling, by the processor, the monitoring of the power saving signal within the required number of slots (wireless device 2804 may stop monitoring the power saving signal/channel, for example, based on receiving the activation/deactivation command for deactivation of the power saving operation, Para. 311).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    

In regard to Claim 10, as presented in the rejection of Claim 1, Nam teaches a processor.  
Nam fails to teach determining, by the processor, the required number of slots according to at least one of a sub-carrier spacing (SCS) and the UE capability.  
Zhou teaches determining, by the processor, the required number of slots according to at least one of a sub-carrier spacing (SCS) and the UE capability (Subframe(s) may comprise one or more slots (e.g., slots 603 and 605) depending on subcarrier spacing, Para. 127).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    

In regard to Claim 18, as presented in the rejection of Claim 11, Nam teaches a processor.  
Nam fails to teach during operation, the processor further performs operations comprising: transmitting, via the transceiver, a required number of slots prior to a beginning of a slot where a discontinuous reception (DRX) on duration timer is started to the network node.  
Zhou teaches during operation, the processor further performs operations comprising: transmitting, via the transceiver, a required number of slots prior to a beginning of a slot where a discontinuous reception (DRX) on duration timer is started to the network node (In FIG. 27A, a base station may send (e.g., transmit) one or more messages 2702 (e.g., RRC messages) comprising parameters of a wake-up duration 2704 (or a power saving duration), to a wireless device. The wake-up duration may be a number of slots (or symbols) before a DRX On duration 2706 of a DRX cycle.  Para. 282).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    

In regard to Claim 19, as presented in the rejection of Claim 11, Nam teaches a processor.  
Nam fails to teach during operation, the processor further performs operations comprising: cancelling the monitoring of the power saving signal within the required number of slots.  
Zhou teaches during operation, the processor further performs operations comprising: cancelling the monitoring of the power saving signal within the required number of slots (wireless device 2804 may stop monitoring the power saving signal/channel, for example, based on receiving the activation/deactivation command for deactivation of the power saving operation, Para. 311).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    

In regard to Claim 20, as presented in the rejection of Claim 11, Nam teaches a processor.  
Nam fails to teach, during operation, the processor further performs operations comprising: determining the required number of slots according to at least one of a sub-carrier spacing (SCS) and the UE capability.  
Zhou teaches, during operation, the processor further performs operations comprising: determining the required number of slots according to at least one of a sub-carrier spacing (SCS) and the UE capability (Subframe(s) may comprise one or more slots (e.g., slots 603 and 605) depending on subcarrier spacing, Para. 127).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Nam since Zhou provides a technique for establishing parameters for a wake-up duration with respect to DRX, which can be introduced into the system of Nam to ensure parameters of a monitoring window are optimal for operation prior to a DRX cycle of a wireless device.    


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102  
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.  Page 12 of the Remarks presents the argument that However, as can be seen in the cited passages (and the remaining portions) of Nam, there is no mention or hint in Nam that the configuration received by UE 115-d is configured by base station 105-c in response to the UE 115-d transmitting a UE capability to the base station 105-c.  The limitations introduced by amendment into Claims 1 and 11, which are not taught by Nam, are taught by Thangarasa et al. (Pub. No.: US 20200178172 A1).  

Page 16 of the Remarks presents the argument that However, as can be seen in the cited passages (and the remaining portions) of Miao, there is no mention or hint in Miao that the configuration information received by a terminal/UE is configured by a network device in response to the terminal/UE transmitting a UE capability to the network device.  The limitations introduced by amendment into Claims 1 and 11, which are not taught by Miao, are taught by Thangarasa et al. (Pub. No.: US 20200178172 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-8-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477